
	
		II
		110th CONGRESS
		1st Session
		S. 914
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2007
			Mr. Voinovich (for
			 himself, Mr. McConnell,
			 Mr. Alexander, Mr. Bond, Mr.
			 Burr, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize the States (and subdivisions thereof), the
		  District of Columbia, territories, and possessions of the United States to
		  provide certain tax incentives to any person for economic development
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Economic Development Act of
			 2007.
		2.AuthorizationCongress hereby exercises its power under
			 Article I, Section 8, Clause 3 of the United States Constitution to regulate
			 commerce among the several States by authorizing any State to provide to any
			 person for economic development purposes tax incentives that otherwise would be
			 the cause or source of discrimination against interstate commerce under the
			 Commerce Clause of the United States Constitution, except as otherwise provided
			 by law.
		3.Limitations
			(a)Tax incentives
			 not subject to protection under this ActSection 2 shall not apply to any State tax
			 incentive which—
				(1)has a requirement
			 regarding State or country of incorporation, commercial domicile, or residence
			 of an individual;
				(2)requires the
			 recipient of the tax incentive to acquire, lease, license, use, or provide
			 services to property produced, manufactured, generated, assembled, developed,
			 fabricated, or created in the State;
				(3)is reduced or
			 eliminated as a direct result of an increase in out-of-State activity by the
			 recipient of the tax incentive;
				(4)is reduced or
			 eliminated as a result of an increase in out-of-State activity by a person
			 other than the recipient of the tax incentive or as a result of such other
			 person not having a taxable presence in the State;
				(5)results in loss
			 of a compensating tax system, because the tax on interstate commerce exceeds
			 the tax on intrastate commerce;
				(6)requires that
			 other taxing jurisdictions offer reciprocal tax benefits; or
				(7)requires that a
			 tax incentive earned with respect to one tax can only be used to reduce a tax
			 burden for or provide a tax benefit against any other tax that is not imposed
			 on apportioned interstate activities.
				(b)No
			 inferenceNothing in this section shall be construed to create
			 any inference with respect to the invalidity under the Commerce Clause of the
			 United States Constitution of any tax incentive described in this
			 section.
			4.Definitions;
			 rule of construction
			(a)DefinitionsFor purposes of this Act—
				(1)Compensating
			 tax systemThe term compensating tax system means
			 complementary taxes imposed on both interstate and intrastate commerce where
			 the tax on interstate commerce does not exceed the tax on intrastate commerce
			 and the taxes are imposed on substantially equivalent events.
				(2)Economic
			 development purposesThe term economic development
			 purposes means all legally permitted activities for attracting,
			 retaining, or expanding business activity, jobs, or investment in a
			 State.
				(3)Imposed on
			 apportioned interstate activitiesThe term imposed on apportioned
			 interstate activities means, with respect to a tax, a tax levied on
			 values that can arise out of interstate or foreign transactions or operations,
			 including taxes on income, sales, use, gross receipts, net worth, and value
			 added taxable bases. Such term shall not include taxes levied on property,
			 transactions, or operations that are taxable only if they exist or occur
			 exclusively inside the State, including any real property and severance
			 taxes.
				(4)PersonThe
			 term person means any individual, corporation, partnership,
			 limited liability company, association, or other organization that engages in
			 any for profit or not-for-profit activities within a State.
				(5)PropertyThe
			 term property means all forms of real, tangible, and intangible
			 property.
				(6)StateThe
			 term State means each of the several States (or subdivision
			 thereof), the District of Columbia, and any territory or possession of the
			 United States.
				(7)State
			 taxThe term State
			 tax means all taxes or fees imposed by a State.
				(8)Tax
			 benefitThe term tax benefit means all permanent and
			 temporary tax savings, including applicable carrybacks and carryforwards,
			 regardless of the taxable period in which the benefit is claimed, received,
			 recognized, realized, or earned.
				(9)Tax
			 incentiveThe term tax incentive means any provision
			 that reduces a State tax burden or provides a tax benefit as a result of any
			 activity by a person that is enumerated or recognized by a State tax
			 jurisdiction as a qualified activity for economic development purposes.
				(b)Rule of
			 constructionIt is the sense of Congress that the authorization
			 provided in section 2 should be construed broadly and the limitations in
			 section 3 should be construed narrowly.
			5.SeverabilityIf any provision of this Act or the
			 application of any provision of this Act to any person or circumstance is held
			 to be unconstitutional, the remainder of this Act and the application of the
			 provisions of this Act to any person or circumstance shall not be affected by
			 the holding.
		6.Effective
			 dateThis Act shall apply to
			 any State tax incentive enacted before, on, or after the date of the enactment
			 of this Act.
		
